        Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                    CRIMINAL ACTION

                v.

WILLIAM SOSA                                                No. 05-044-1
a/k/a "King Homicide"

                                     MEMORANDUM

 PRATTER,J.                                                                     JANUARY 7, 2021

         William Sosa seeks compassionate release under 18 U.S.C. § 3582(c)(l)(A)(i). Mr. Sosa

requests relief based on the COVID-19 pandemic and alleged medical conditions that he believes

place him at an increased risk of harm from the virus. The Government opposes Mr. Sosa's

motion, given that he presents a danger to the community, has served less than 16 years of a life

sentence, and does not present any medical conditions that constitute an extraordinary and

compelling reason to justify his release. For the following reasons, the Court denies the motion.

                                          BACKGROUND

   I.       Mr. Sosa's Criminal Conduct

         Mr. Sosa was the Pennsylvania leader of the Latin Kings, a highly organized nationwide

gang involved in violent crimes and drug trafficking. The network enforces discipline through a

hierarchy oftitles and a detailed punitive system. Sitting at the apex of the Pennsylvania chapter,

Mr. Sosa ordered beatings, kidnappings, and murders, directed drug trafficking, and forced

payments from members through violence and fear. He also sought to expand his reign of terror

into New Jersey.

         In 2007, he was indicted in 25 counts in a 26-count indictment, including one count of

conspiracy to participate in a racketeering enterprise, in violation of 18 U.S.C. § 1962(d); eight




                                                 1
      Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 2 of 10



counts of conspiracy to commit murder in aid of racketeering, in violation of 18 U.S.C.

§ 1959(a)(l); one count of conspiracy to distribute 1,000 grams or more of heroin, in violation 21

U.S.C. § 846; three counts of kidnapping in aid of racketeering, in violation of 18 U.S.C.

§ 1959(a)(l); two counts of conspiracy to kidnap in aid ofracketeering, in violation of 18 U.S.C.

§ 1959(a)(5); two counts of conspiracy to maim in aid of racketeering, in violation of 18 U.S.C.

§ 1959(a)(6); one count of attempted murder in aid of racketeering, in violation of 18 U.S.C.

§ 1959(a)(5); six counts of using and carrying a firearm during a violent crime, in violation of 18

U.S.C. § 924(c).    Each of these 25 counts arose directly from his leadership of and active

participation in the Latin Kings.

         After perjuring himself at trial, Mr. Sosa was convicted of 14 of the 25 counts. He was

sentenced to life imprisonment with a consecutive mandatory 85-year term. He was also fined

$5,000-the vast majority of which is outstanding. The Third Circuit Court of Appeals affirmed

both Mr. Sosa's convictions and sentence. United States v. Melendez, 388 F. App'x 178 (3d Cir.

2010).

         Mr. Sosa is serving his sentence at FCI Schuylkill. He has no anticipated release date. He

has served approximately 16 years. The Bureau of Prisons does not report that he has committed

any disciplinary infractions while incarcerated.

   II.      Mr. Sosa's Request for Compassionate Release and Medical Records

         On June 1, 2020, Mr. Sosa requested compassionate release from the warden of the facility

where he is confined.     He sought relief based on his asthma and hypertension and fear of

contracting COVID-19 while incarcerated. The warden denied his request on June 29, 2020.

Mr. Sosa then filed this motion pro se.




                                                   2
      Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 3 of 10



           Despite Mr. Sosa's claims of asthma and hypertension, his medical records for the past six

years reveal that he does not suffer from any such conditions. He had a skin rash, for which he

received medication, and has had headaches, which were treated with Motrin. His records are

devoid of any instances of high blood pressure in 2020. He is reportedly fully ambulatory and

engages in all normal activities of daily living within the prison.

    III.      BOP's Response to the COVID-19 Pandemic

           BOP's "highest priority [is] to continue to do everything [it] can to mitigate the spread of

COVID-19 in [its] facilities," 1 and it has taken significant measures to protect the health of the

inmates in its charge. Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. 2 The

protocol established a phased framework which requires BOP facilities to begin preparations in

the face of a suspected outbreak overseas and further addresses social distancing, hygienic and

cleaning protocols, and the quarantining and treatment of symptomatic inmates. BOP began

planning for potential COVID-19 transmissions as early as January 2020, during the same time in

which it established a working group to develop COVID-19 policies. In accordance with the

Coronavirus (COVID-19) Action Plan, BOP began to modify its operations to minimize the risk

of COVID-19 transmissions nine months ago, in March of this year.

           Presently, BOP operations are governed by Phase Nine of the Action Plan. The current

modified operations plan permits only limited group gathering, with attention to social distancing

efforts to the extent possible, to facilitate commissary, laundry, showers, telephone, and computer

access. BOP has limited the movement of inmates and detainees among its facilities. Moreover,


         BOP, BOP Modified Operations (last updated Nov. 25,                        2020),   available   at
https://www.bop.gov/coronavirus/covid 19_status.jsp (last visited Jan. 6, 2021 ).
2
         BOP Health Services Division, Pandemic Influenza Plan-Module I: Surveillance and Infection
Control (Oct. 2012), available at https://www.bop.gov/resources/pdfs/pan_flu_module_l.pdf (last visited
Jan. 6, 2021 ).


                                                     3
      Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 4 of 10



official staff travel has been suspended, as has most in-person staff training. BOP is endeavoring

to regularly issue face masks to all staff and inmates, and strongly encourages masks to be worn

in public areas where social distancing cannot be achieved.

        Inmates who travel outside of a BOP institution, such as for court appearances, are to be

quarantined upon their return. Newly admitted inmates are screened for COVID-19 exposure risk

factors and symptoms. Asymptomatic inmates are placed in quarantine for at least 14 days or until

cleared by medical staff. Symptomatic inmates are placed in medical isolation until they test

negative for COVID-19 or are cleared by medical staff as meeting the CDC criteria for release

from isolation. The Program Review Division will conduct unannounced site visits to ensure

compliance with the Health Services Division and the CDC's guidance.

        As directed by the Attorney General, BOP is also prioritizing the use of statutory authority

to place eligible prisoners in home confinement. 3 Pursuant to the Coronavirus Aid, Relief, and

Economic Security (CARES) Act, BOP may also "lengthen the maximum amount of time for

which the Director is authorized to place a prisoner in home confinement" in the event the Attorney

General finds that emergency conditions will materially affect the functioning of BOP. Pub. L.

No. 116-136 § l 2003(b )(2). In April 2020, the Attorney General gave the Director of BOP the

authority to exercise this discretion, beginning at the facilities that have seen the greatest incidence

of COVID-19 transmission thus far.

        Taken together, these measures are designed to mitigate the risks of COVID-19

transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and to




3
         This authority includes the ability to place an inmate in home confinement during the last six
months or the remaining 10% of a sentence, whichever is shorter, 18 U.S.C. § 3624(c)(2), and to move
elderly and terminally ill inmates specified in 34 U.S.C. § 60541(g) to home confinement.


                                                   4
      Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 5 of 10



adjust its practices accordingly to maintain the safety of prison staff and inmates while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

        Mr. Sosa currently lives at FCI Schuylkill. Up until last month, only one inmate and five

five staff members were previously positive for COVID-19. As of January 6, 2021, 54 inmates

and 13 staff members are currently COVID-positive. 4 There have been no COVID-19 related

deaths. Although there was a outbreak of the virus late last year, the facility responded with

extensive testing and quarantine practices. All inmates who have tested positive are currently

isolated while they are treated and recover.

                                           LEGAL STANDARD

        "[A]s a general matter, a court cannot modify a term of imprisonment after it has been

imposed without specific authorization." McMillan v. United States, 257 F. App'x 477, 479 (3d

Cir. 2007). However, a defendant can move to reduce his or her term of imprisonment under 18

U.S.C. § 3582(c)(l)(A). In order to do so, the defendant must first request that the BOP file a

motion on his or her behalf, 5 which can only occur after he or she has "fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).




4
         The data is current as of January 6, 2021, according to the BOP website, available at
https://www.bop.gov/coronavirus.
5
        "The recently enacted First Step Act allows 'incarcerated defendants to seek compassionate release
from a court on their own motion, not just through the Bureau of Prisons."' United States v. Perri, No. 15-
cr-486, 2020 WL 6324384, at *2 (E.D. Pa. Oct. 28, 2020) (quoting United States v. Mark, No. 10-cr-742-
1, 2020 WL 5801495, *1 (E.D. Pa. Sept. 29, 2020)).



                                                    5
      Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 6 of 10



        In the event the moving defendant complies with the exhaustion requirement, 6 a court may

reduce his or her term of imprisonment if it finds that extraordinary and compelling reasons

warrant such a reduction, that the reduction is consistent with the Sentencing Commission's

applicable policy statements,7 and that the § 3553(a) factors favor reduction. Pursuant to the

Sentencing Commission's relevant policy statement, a court must also find that the defendant is

not a danger to the safety of any person or the community as provided in 18 U.S.C. § 3142(g).

U.S.S.G. § 1B1.13(2).

        Although Congress has not defined the term "extraordinary and compelling," the

Sentencing Commission has issued an application note to its relevant policy statement which

provides guidance for defining the conjunctive term. Application Note 1 provides, in pertinent

part, that a defendant's non-terminal illness may constitute an extraordinary and compelling

justification where "the defendant is suffering from a serious physical or medical condition ...

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover."

U.S.S.G. § 1B1.13.

        A court considers multiple factors under 18 U.S.C. § 3553(a), including, among other

things, (1) "the nature and circumstances of the offense and the history and characteristics of the

defendant"; (2) "the need for the sentence imposed ... to protect the public from further crimes of




6
        The Government does not contest that Mr. Sosa has met the exhaustion requirement.
7
         Despite § 3582(c)(l)(A) mandating that a reduction in sentence be "consistent with applicable
policy statements issued by the Sentencing Commission," "the policy statement is now clearly outdated"
in light of the Sentencing Commission's failure to update its policy statement to account for the changes
imposed in light of the amendment to § 3582(c)(l)(A) by the First Step Act of 2018. United States v.
Rodriguez, 451 F. Supp. 3d 392, 397 (E.D. Pa. 2020). Therefore, although the policy statement undoubtedly
provides helpful guidance, it "does not limit the Court's independent assessment of whether 'extraordinary
and compelling reasons' exist under§ 3582(c)(l)(A)(i)." Id. at 398.


                                                    6
      Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 7 of 10



the defendant"; (3) "the need for the sentence imposed ... to afford adequate deterrence to criminal

conduct"; and (4) "the need for the sentenced imposed ... to reflect the seriousness of the offense,

to promote respect for the law, and to provide just punishment for the offense." The defendant

bears the burden of showing that a reduction in sentence is proper. United States v. Rengifo,

No. 13-131, 2020 WL 4206146, at *2 (M.D. Pa. July 22, 2020) (citing United States v. Jones, 836

F.3d 896, 899 (8th Cir. 2016)); see also United States v. Green, 764 F.3d 1352, 1356 (11th Cir.

2014).

                                            DISCUSSION

         The Court will deny Mr. Sosa's motion He fails to present an extraordinary and compelling

reason to justify his release. Indeed, his purported medical ailments find no support in six years

of BOP records. Moreover, release is not warranted given the undeniable danger he poses to the

community.

         To be clear, the mere existence of the COVID-19 pandemic, which poses a general threat

to every non-immune individual, does not provide a basis for a sentence reduction on its own. See

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (holding that "the mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread"); see also United States v. Roeder,

807 F. App'x 157, 161 n.16 (3d Cir. 2020) (per curiam) ("[T]he existence of some health risk to

every federal prisoner as the result of this global pandemic does not, without more, provide the

sole basis for granting release to each and every prisoner within our Circuit."). So, Mr. Sosa's

generalized fear of contracting COVID-19 while incarcerated does not a constitute extraordinary

and compelling reason for release.




                                                  7
      Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 8 of 10



       Although COVID-19 is a dangerous, and sometimes lethal, virus for all individuals, the

Centers for Disease Control and Prevention (CDC) has deemed certain people with specific

underlying medical conditions and the elderly to be at a heightened risk of severe illness or death. 8

"While this court is not bound by the CDC's guidelines, it follows suit with many other district

courts who have turned to the guidance as reliably informative." United States v. Perri, 2020 WL

6324384, at *2 (E.D. Pa. Oct. 28, 2020) (listing cases).

       As demonstrated by his medical records, there is no evidence that Mr. Sosa, who is 42

years old, suffers from a condition that is considered "high-risk." Mr. Sosa claims that he has

asthma and hypertension. But these claims find no support in his medical records. Nor would it

be the first time Mr. Sosa has made false assertions to this Court.

       Moreover, were Mr. Sosa to present asthma and hypertension, the CDC has classified both

conditions as those which "might" increase a person's risk for severe illness. Insufficient data

exists to say more. Courts routinely deny motions for the extraordinary remedy of compassionate

relief based only on potential COVID-19 risk factors, like hypertension and asthma. See, e.g.,

United States v. Moldover, No. CR 14-637, 2020 WL 6731111, at *9 (E.D. Pa. Nov. 13, 2020)

(defendant's asthma, hypertension, and obesity did not constitute extraordinary and compelling

reason for release); United States v. Daniels, No. CR 15-127, 2020 WL 4674125, at *3 (E.D. Pa.

Aug. 12, 2020) ("hypertension does not warrant compassionate release").

       In the absence of a demonstrated health concern and diagnosed medical condition,

Mr. Sosa's self-diagnosed conditions do not present an extraordinary and compelling justification

for his compassionate release.


8
       See People with Certain Medical Conditions, Centers for Disease Control and Prevention (Dec. 29,
2020), available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html (last visited Jan. 6, 2021 ).



                                                   8
      Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 9 of 10



        But even if Mr. Sosa had a requisite serious medical condition, he is not eligible for early

release. Mr. Sosa fails to establish that an early release aligns with the statutory sentencing factors,

notably the seriousness of his offense, the need to promote respect for the law, the need to provide

just punishment for the offense, and the need to deter others from similar criminality. See 18

U.S.C. § 3553(a).

        Construing his motion liberally, he claims that release is justified because of his conduct

while incarcerated and professed rehabilitation. The Court certainly commends Mr. Sosa for not

incurring any disciplinary infractions for the past 16 years and for completing multiple programs

and maintaining steady employment. But even if the Court accepts Mr. Sosa's representation that

he is "a changed man" and is prepared to be a role model to his children and an "upstanding law-

abiding citizen," his rehabilitative efforts alone cannot outweigh the other § 3553(a) factors.

Congress has explicitly stated that "rehabilitation of the defendant alone" is insufficient for

compassionate release. 28 U.S.C. § 994(t).

        The Court cannot nor will it overlook the seriousness of Mr. Sosa's spree of violent crimes

for which the Court imposed a "Life plus 85" sentence, and which the Third Circuit Court of

Appeals affirmed on appeal. As the head of the Philadelphia chapter, Mr. Sosa oversaw all gang

operations in the area, including-but not limited to--ordering murders and kidnapping to broaden

the Latin King's drug trafficking footprint. He was not only a willing participant in organized

crime but presided over a reign of terror.

        Mr. Sosa's crimes are serious and underscore the danger he poses to the community. He

does not offer any evidence to suggest otherwise. Nor does he explain how serving only 16 years

of a "Life plus 85" sentence reflects the nature and circumstances of his offenses and promotes

just punishment.




                                                   9
     Case 2:05-cr-00044-GEKP Document 1108 Filed 01/07/21 Page 10 of 10



       Courts within this Circuit have denied the extraordinary relief Mr. Sosa requests in similar

situations. This is true even when a defendant presents definite risk factors, which Mr. Sosa does

not. See, e.g., United States v. Spencer, No. CR 95-659, 2020 WL 6504578 (E.D. Pa. Nov. 5,

2020) (release denied to defendant with COPD who served over 20 years of a life sentence for ten

armed robberies, given the nature of the offenses and his criminal record); United States v. Ordaz,

2020 WL 5993289 (E.D. Pa. Oct. 9, 2020) (denying release to 61-year old defendant with

hypertension and hyperthyroidism who led a violent drug organization and had served less than

two-thirds of a 420-month sentence); United States v. Brunetti, 2020 WL 4516541 (E.D. Pa. July

31, 2020) (denying release to crime family member who served 26 years of 40-year sentence due

to the nature of the offenses).

        Considering all the relevant facts, the gravity of Mr. Sosa's crimes and the danger posed to

the community warrant the sentence as imposed. See United States v. Pawlowski, 967 F.3d 327,

331 (3d Cir. 2020) (noting district court reasonably concluded early release not warranted where

defendant's "crimes were extraordinarily serious" and required "a significant period of

incarceration").

                                           CONCLUSION

        For the foregoing reasons, the Court denies Mr. Sosa's motion for a reduction in sentence

under 18 U.S.C. § 3582(c)(l)(A)(i). An appropriate order follows.




                                                      UNITED STATES DISTRICT JUDGE




                                                 10
